              Case 1:20-cv-01015-RP Document 32 Filed 10/08/20 Page 1 of 5



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

LAURIE-JO STRATY; TEXAS ALLIANCE
FOR RETIRED AMERICANS; and
BIGTENT CREATIVE,

Plaintiffs,

v.                                                   CIVIL ACTION NO. 1:20-cv-01015-RP

GREGORY ABBOTT, in his official capacity as
Governor of the State of Texas; and RUTH
HUGHS, in her official capacity as Texas
Secretary of State,

Defendants.



                MOTION TO STRIKE EXHIBITS TO PLAINTIFFS’ MOTION FOR TEMPORARY
                    RESTRAINING ORDER AND PRELIMINARY INJUNCTION

         1.      Defendants lodge the following objections to certain exhibits filed by Plaintiffs

attached to their motion for temporary restraining order and preliminary injunction and request that

the Court strike them from the record.
           Case 1:20-cv-01015-RP Document 32 Filed 10/08/20 Page 2 of 5




Exh. No.      Title                      Objection

1             Declaration – Bryant, J.   ¶ 4: FRE 802 – Hearsay as to communications
                                         with members of Texas Alliance of Retired
                                         Americans (TARA) and other unnamed
                                         “political organizers.”
                                         ¶ 6: FRE 802 – Hearsay as to unspecified
                                         reports concerning delays at the United States
                                         Postal Service (USPS).
                                         ¶ 7: FRE 601/702 – Lack of personal
                                         knowledge and understanding regarding how
                                         Governor Abbott’s October 1, 2020
                                         proclamation impacts “other vulnerable
                                         people”; lack of personal knowledge as to
                                         whether various members will be able to
                                         arrange public transportation.
                                         ¶ 8: FRE 802 – Hearsay as to any
                                         communications with other TARA members
                                         about their understanding or confusion
                                         regarding delivery locations.
                                         ¶ 9: FRE 601/701 – Lack of personal
                                         knowledge as to what “obstacles” supporters of
                                         TARA-endorsed candidates will face when
                                         voting.

2             Declaration – Michon, N.   ¶ 4: FRE 802 – Hearsay as to unnamed reports
                                         concerning delays at the USPS.

3             Declaration – Shaw, R.     ¶ 5: FRE 802 – Hearsay as to conversations
                                         with other voters about mail-in voting.
                                         ¶ 6-7, 10: FRE 802 – Hearsay as to all
                                         conversations with “friends, family members,
                                         and neighbors” as well as any reports read on
                                         the smartphone application “Nextdoor.”
                                         ¶8: FRE 601/702/802 – Hearsay as to emails
                                         declarant received as Harris County Precinct
                                         Chair; lack of personal knowledge as to
                                         whether voters would prefer to vote in person
                                         versus voting by mail.
                                         ¶ 9: FRE 601/702/802 – Hearsay as to
                                         information from television news report; lack
                                         of knowledge and understanding regarding the
                                         accuracy of reliability and accuracy of vote-
                                         tracking technology.
           Case 1:20-cv-01015-RP Document 32 Filed 10/08/20 Page 3 of 5




4               Declaration – Stupak-Shaw, E.        ¶ 6: FRE 802 – Hearsay as to the unspecified
                                                     reports of delivery delays and information
                                                     obtained on the smartphone application
                                                     “Nextdoor.”
                                                     ¶ 10: FRE 601/702 – Lack of personal
                                                     knowledge as to the “troubles voters in the
                                                     Houston area will face.”

5               Declaration – Straty, Laurie-Jo.     ¶ 8: FRE 601/702 – Lack of personal
                                                     knowledge and understanding as to the length
                                                     of lines at delivery locations and potential
                                                     traffic congestion.

6               Declaration – Golden, P.             ¶ 6, 10: Lack of personal knowledge and
                                                     understanding as to the length of lines at the
                                                     Harris County delivery location.
                                                     ¶ 7, 9: FRE 802 – Hearsay as to the unspecified
                                                     reports concerning the USPS.

7               Declaration – Rosas, A.              ¶ 4: FRE 802 – Hearsay as to the unspecified
                                                     reports concerning the USPS.

8               Declaration – Dearinger, K.          ¶ 6: FRE 802 – Hearsay as to the unspecified
                                                     reports concerning the USPS.



                                               PRAYER

        Defendants respectfully request that the Court sustain Defendants’ objections to the above

listed exhibits and strike them from the record in this case.
         Case 1:20-cv-01015-RP Document 32 Filed 10/08/20 Page 4 of 5



Date: October 8, 2020                  Respectfully Submitted.

KEN PAXTON                             /s/ Patrick K. Sweeten
Attorney General of Texas              PATRICK K. SWEETEN
                                       Associate Deputy for Special Litigation

                                       TODD LAWRENCE DISHER
                                       Deputy Chief for Special Litigation

                                       WILLIAM T. THOMPSON
                                       Special Counsel

                                       ERIC A. HUDSON
                                       Special Counsel

                                       KATHLEEN T. HUNKER
                                       Special Counsel

                                       OFFICE OF THE ATTORNEY GENERAL
                                       P.O. Box 12548 (MC-009)
                                       Austin, Texas 78711-2548
                                       Tel.: (512) 936-1414
                                       Fax: (512) 936-0545
                                       patrick.sweeten@oag.texas.gov
                                       todd.disher@oag.texas.gov
                                       will.thompson@oag.texas.gov
                                       eric.hudson@oag.texas.gov
                                       kathleen.hunker@oag.texas.gov

                                       COUNSEL FOR THE GOVERNOR OF TEXAS AND
                                       THE TEXAS SECRETARY OF STATE
           Case 1:20-cv-01015-RP Document 32 Filed 10/08/20 Page 5 of 5



                                       CERTIFICATE OF CONFERENCE

              I certify that on October 8, 2020, I conferred with counsel for Plaintiffs about the
foregoing motion. Plaintiffs oppose.

                                                            /s/Patrick K. Sweeten
                                                            PATRICK K. SWEETEN


                                          CERTIFICATE OF SERVICE

     I hereby certify that on October 8, 2020, I electronically filed the foregoing document through
the Court’s ECF system, which automatically serves notification of the filing on counsel for all parties.

                                                        /s/ Patrick K. Sweeten
                                                        PATRICK K. SWEETEN
